Citation Nr: 1537310	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-30 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether a May 1997 rating decision should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether an April 1998 rating decision should be revised or reversed on the grounds of CUE.

3.  Whether a July 2001 rating decision should be revised or reversed on the grounds of CUE.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from June 1988 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing in Washington, DC, in August 2014.  A transcript of the hearing has been associated with the claims file.  

A decision has been made as to the Veteran's claim of service connection for hypertension.  As of present, he has not perfected an appeal and the issue has not been certified to the Board.  As such, the Board cannot accept jurisdiction over that issue at this time.


FINDINGS OF FACT

The correct facts and law were considered in the May 1997, April 1998, and July 2001 rating decisions, and any errors, such as the inclusion of a different Veteran's medical records in the claims file at those times, were not outcome determinative. 


CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2015). 

2.  The April 1998 RO rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2015). 

3.  The July 2001 RO rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has filed a CUE motion alleging errors in three prior RO rating decisions, which were issued in May 1997, April 1998, and July 2001. 

As a threshold matter, the Board notes that the duty to notify and assist as set out in 38 U.S.C.A. § 5103, 5103A are not applicable to motions for revision based on CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further notice or assistance can be provided in this appeal.   

A. Applicable Law

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000), Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  The standard is not whether it is reasonable to conclude that the outcome would have been different.  King, 26 Vet. App. at 441-442.

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).   




B.  Discussion

(1) May 1997 rating decision 

The RO's May 1997 rating decision (1) granted service connection for chronic low back pain and assigned a 10 percent rating under DC 5292, and (2) denied service connection for a right knee condition.  

This decision is final.  

In response to the RO's May 1997 rating decision, the Veteran filed a statement in December 1997 arguing that his "middle and upper spinal cord" should be service-connected.  He also argued that "my lower back is not only painful, it has physical damage and degeneration."  He opened this letter as follows:  "I respectfully request that my claim be re-opened."  The Board notes that this May 1997 statement constitutes a request to reopen prior claims of service connection.  The Veteran's described pain in his low back, but did not express disagreement with the rating assigned for the low back disability.  As such, this May 1997 rating decision cannot be considered a notice of disagreement (NOD) mitigating the finality of the May 1997 rating decision.  

Similarly, the Veteran submitted additional records and a VA examination was obtained within one year of the May 1997 rating decision, but all of those records and the VA examination pertained to his thoracic and cervical spines, which he identified as the "upper back."  As such, this evidence was not new and material evidence pertaining the low back.  See 38 C.F.R. § 3.156(b).  

(The Board notes that the Veteran's claim pertaining to the right knee did not become final after the May 1997 rating decision.  It was readjucated and granted in the April 1998 rating decision.  Therefore, the May 1997 decision as to that claim cannot be collaterally attacked via CUE.  See Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).)  

With regard to the low back, the RO's grant of a 10 percent rating was based on a finding that the Veteran's disability involved painful or slightly limited motion of the lumbar spine, or demonstrable deformity of a vertebral body from fracture with muscle spasm or limited motion.  The RO cited findings from a February 21, 1997 VA examination showing that there was "localized tenderness and the [V]eteran has full range of motion with pain.  The straight leg raise was negative and there are no spasms."  The RO also concluded that medical records "from DR. SHOEMAKER confirms the exam results.  Outpatient treatment reports from Glen Ellyn Hospital 1995 tell of post service back injury.  (Emphasis in original).

The Veteran maintains that this decision is CUE for multiple reasons.  First, because his chronic low back pain, should have been granted greater than a 10 percent rating.  Second, because the RO "claimed they used my '98, 1988 to 1991 service records to assist in that decision, and the records never showed up, so that is an error."  See Board Hr'g Tr.  3.  Third, "there were twelve medical exhibits submitted to the VA to assist in this decision, and none of them were [] used in, [and] were missing from the evidence said to be used here."  Board Hr'g Tr.3.  Fourth, he feels that the disability was evaluated based on VA examinations and studies conducted before he started going to VA -- "the doctor never actually examined me, so the report would not have even been accurate" Board Hr'g Tr. 3-4.  

In reviewing the decision made, the Board must find that the Veteran's arguments do not constitute CUE. 

The Board notes that the RO's summary of the rating schedule in effect at that time was accurate.  See 38 C.F.R. § 4.71a, DCs 5285, 5292 (1996).  The RO also accurately summarized the medical reports of record, including the February 1997 VA examination, which showed "normal" curvature of the dorsal spine; no muscle spasm; and pain on flexion at 95 degrees.  X-rays conducted at that time showed "probable L3 and L4 mild spondylosis."  Private X-rays conducted early in March 1995, showed "no evidence of dislocation or fracture."  A physical examination conducted that same month showed tenderness" [n]ormal examination distally."  

To the extent the Veteran argues that there is CUE because his STRs from 1998 to 1991 were cited in the rating decision but had never been received, this is a reasonable misunderstanding of the evidence cited in the rating decision.  The rating decision lists as general evidence received "service medical records for the period 1988-91."  In fact, his claims file contained service treatment records only for a brief period of time from April 1990 to July 1990.  Based on the overall context, however, it must be understood that the list of evidence was not intending to identify any specific STRs dated in 1998, 1999, or 1991, but was only identifying that STRs were received from the Veteran's period of service during those years.  Accordingly, the rating decision is accurate to this extent.  More importantly, the RO did not rely on any STRs that were not in the claims file.  Those STRs which were relied on (from April 1990 to July 1990) were-and remain-in his claims file.  Therefore, there is no basis for finding CUE in this regard.  

With regard to the Veteran's contention that the disability rating was based on an examination conducted prior to when he first went to VA, it is true that the VA examination report reflects multiple dates, including (a) 2/21/1997, (b) 2/24/1997, (c) 2/25/1997, and (d) 2/27/1997.  It appears that the correct date of the VA examination was February 24, 1997, which is the date diagnostic studies were conducted (as cited in the examination report itself) and the date relied on by the RO in its rating decision.  The Board must conclude that the error in the date (indicating 2/21/1997) had no effect on the outcome of the case and simply reflects a nonconsequential typographical error.  Importantly in this regard, the RO relied on the correct date.  Plus, the exact date of the examination was not material to the outcome of the claim (RO's assignment of a 10 percent rating and the effective date for this rating).  Thus, any error was not outcome determinative.  

To the extent the Veteran maintains that the examination report was inaccurate because the VA examiner did not actually examination him, it does not appear that he is alleging that he was not physically present for the examination.  Rather, he appears to be arguing that the VA examiner did not conduct a thorough enough examination to accurately capture the severity of the condition.  The Board notes that a CUE finding cannot be sustained on this basis because (a) there is a presumption of regularity that the examination was conducted correctly, and (b) his argument amounts to a duty to assist error, which is specifically excluded as a basis for finding CUE.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009); Hilkert v. West, 12 Vet. App. 145 (1999); see also 38 C.F.R. § 20.1403(2).  To the extent the Veteran otherwise argues that the facts shown warranted a minimum 10 percent rating, his disagreement with how the facts were weighed or evaluated cannot support a finding of CUE in the decision.  See 38 C.F.R. § 20.1403(d)(3); Evans v. McDonald, 27 Vet. App. 180, 187 (2014) (it is the prerogative of the factfinder to interpret the evidence and draw reasonable inferences from it.).

Also, to the extent the Veteran maintains that additional records were submitted, but not associated with the claims file at the time of the May 1997 rating decision, it is not clear which records to which he is referring.  The claims file currently includes a submission received by the RO, and that submission includes the records relied on by the RO in reaching its decision.  To the extent subsequent records were submitted, the next date-stamped submission was not received by VA until November 1997, and those records (as noted herein above) pertained to the "upper back" (as labeled by the Veteran).  

The Veteran indicates that several medical reports from a different Veteran were in his claims file at that time.  The rating decision, however, does not cite any records which are not currently in claims file, and all of those records pertain to the instant Veteran.  Thus, even if those records were in the claims-file at that time, these misfiled records had no bearing on the outcome of the case, either positive or negative.  

Accordingly, there is no basis for finding CUE in the May 1997 rating decision.  

(2) April 1998 Rating Decision 

In the April 1998 rating decision, the RO (1) denied service connection for thoracic scoliosis, (2) denied service connection for a cervical spine condition, and (3) granted service connection for a right knee condition and assigned an initial non-compensable rating under DC 5299-5262 effective December 16, 1996.  The RO relied on the results of newly received service department records, plus the results of a March 1998 VA examination.  

The Veteran argues that this rating decision contains multiple errors.  First, with regard to the right knee, he maintains that a VA examiner "did not mention the mechanical knee brace, which, I believe would have granted me ten percent at that time.  And the adjudicator, if they did have the information, did not include it in their report, as far as the knee."  Board Hr'g Tr.  6.  Second, with regard to the thoracic spine, he contends that it was CUE to deny service connection because "the thoracic chronic pain caused by the scoliosis is documented in my medical records."  Board Hr'g Tr.  6.  Third, he argues that there was CUE because a different Veteran's medical report was used, and, correspondingly, the RO removed those records from this Veteran's claims file.  He feels that this was error because "you can't remove it."  Board Hr'g Tr. 6, 8.  

In reviewing the decision made, the Board must find that the Veteran's arguments do not constitute CUE. 

With regard to the thoracic spine claim, as a threshold matter, the decision cannot be collaterally attacked as it did not become final.  

Specifically, the Veteran filed a statement in July 1998 asking for "reconsideration" of the April 1998 decision denying "benefits for my upper spinal cord pain and injury."  After undertaking further development, the RO issued a rating decision in April 2001 granting service connection for osteoporosis, upper back, and assigning a 10 percent disability rating effective December 16, 1996.  Based on the medical records cited in support of the disability rating assigned, it is clear that this award covered the thoracic and cervical spines.  

Several days later (but one day prior to when notice was mailed to him), the Veteran filed a statement as follows:  "I respectfully withdraw my 'Appeal' request for upper thoracic and cervical spinal problems.  I accept the [VA] addition of ten percent for upper spinal osteoporosis."  

The Board now notes that, notwithstanding the Veteran's withdrawal, the RO issued a second rating decision July 2001 after receiving additional medical records and a statement from the Veteran.  (It appears that these records had been received by VA at a different RO one day prior to the April 2001 rating decision, so had not been included in the record at the time that rating decision was issued.)  This July 2001 rating decision continued the 10 percent rating for the upper spine condition.  

Thus, the Veteran was awarded the benefit denied in the April 1998 rating decision, and the effective date of that award was made retroactive to the Veteran's original claim of service connection for this condition (or any condition).  Because service connection was granted from that date without any intervening final decision, the original claim remained pending until issuance of that second rating decision in April 2001.  Because the April 1998 rating decision did not become final and binding, it cannot now be subject to reversal or revision via CUE.  See 38 C.F.R. § 3.105(a); Smith, 35 F.3d at 1527.  

With regard to the right knee, the April 1998 rating decision became final and binding, but there is no basis for finding CUE in that determination.  The Veteran maintains that the RO's decision resulted from the omission of his mechanical knee brace in the March 198 VA examination report.  It is true that this March 1998 VA examination report does not mention a knee brace.  However, this omission is not outcome determinative because, contrary to his assertion, the rating schedule did not provide for assignment of a compensable rating on the basis of wearing a knee brace.  See 38 C.F.R. § 4.71a, DCs 5256-5263 (1996).  

The Veteran also argues that a different Veteran's medical records were used in reaching the determination.  Here again, it may be that another Veteran's records were included in this Veteran's claims file at that time.  This is not outcome determinative, however, because the rating decision does not show the RO relied on any such misfiled records in reaching its decision.  Rather, the RO cited records pertaining to only this Veteran.  

Accordingly, there is no basis for finding CUE in the April 1998 rating decision.  

(3) July 2001 Rating Decision 

The Veteran appears to maintain that the errors made in the July 2001 rating decision follow from the errors in the earlier decisions.  Board Hr'g Tr. 10.  He apparently feels that the RO should have assigned at least an initial 20 percent rating for the thoracic spine condition, but he does not feel this is CUE ("I have no problem with his ten percent increase for osteoporosis in that decision.").  Board Hr'g Tr.  10-11. He stated:

I have no problem with his ten percent increase for osteoporosis in that decision.  Anything else in that decision has to be, pretty much, addressed in '98.  The only CUE issue involved in 2001 would be strictly by right.  By the right to do one.  If there was some reason something in '98 can't be corrected with '98's decision, as another notice of decision, it can be challenged as a way to additionally fix '98, if for some reason, they had lost my medical records, or did something really arbitrary, then I can have a chance at fixing it, because it's a separate decision.  Other than that, I'm okay with the ten percent increase for osteoporosis.  There's no current CUE on it.  It's just strictly a, a loophole right, if '98 had to be corrected. 

It would seem, the Veteran is arguing that any errors in the July 2001 rating decision were derivative of errors made in the 1998 rating decision.  Because the Board has found, however, that no outcome determinative errors were made in those decisions, it must also follow that there were no errors in the July 2001 rating decision.  

Overall, the Veteran feels that there was CUE in how his claims were handled because of the misfiled documents pertaining to a different Veteran.  That his file contained the records of another is regrettable, but it is not shown this fact resulted in any adverse determinations.  In this regard, the Veteran submitted information regarding prior episodes at VA involving different Veterans' cases (i.e., not this instant Veteran).  In those cases, as argued by the Veteran at his Board hearing, "[t]wo VA attorneys were shredding hundreds and hundreds of records in '93.  So the government granted those people from that office, so the actions are very similar in my opinion."  Board Hr'g Tr. 13.  The Board must disagree that this can form the basis for CUE in this case because in those cases, the VA attorneys were removing records from the correct Veteran's claims files-those records were not misfiled in a different Veteran's claims folder and relocated.  

Here, the situation is opposite.  A different Veteran's files were removed from this Veteran's file.  The RO's handling of such misfiled documents in this case was -and remains to this day-the correct procedure for handling misfiled documents.  See, e.g., M21-MR III.ii.4.G.1.b, Handling Misfiled Documents That Belong to Paper Claims Folders ("place a routing slip on the [misfiled] document and route it to the correct claims folder for proper filing.").  Accordingly, the fact that the RO removed those documents from this Veteran's claims file cannot alone be the basis for finding CUE.  Likewise, as the misfiling of those records did not affect the outcome of the rating decisions at issue in this appeal, there is likewise no basis for finding CUE on these grounds.  

C.  Conclusion

Because the Veteran's arguments as to errors made in the May 1997, April 1998, and July 2001 rating decisions do not rise to the level of CUE, his motion for reversal or revision of those decisions must be denied.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013). 








	(CONTINUED ON NEXT PAGE)



ORDER

A May 1997 rating decision is not clearly and unmistakably erroneous, and the motion to reverse or revise the decision is denied. 

An April 1998 rating decision is not clearly and unmistakably erroneous, and the motion to reverse or revise the decision is denied. 

A July 2001 rating decision is not clearly and unmistakably erroneous, and the motion to reverse or revise the decision is denied. 





____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


